Title: To James Madison from William Bartlet and Others, 16 April 1802 (Abstract)
From: Bartlet, William
To: Madison, James


16 April 1802, Newburyport. “Having certain information that the Board of Commissioners in London for adjusting our Claims upon the British Government for the Capture of our Property by British Cruizers, is again authorised to resume its operations, we are very desirous that Mr Samuel Cabot, who before acted as an Assessor of the damages to be awarded, should be again employed in that Office. Mr Cabot is intimately acquainted with the nature of our Claims & with the principles upon which damages are estimated by the Board; he enjoys fully the confidence of the Commissioners, & of the Assessor employed on the part of the British; and can therefore promote much more certainly, the interest of the Claimants & of the Country in that business than any other man. We believe that the Board, not less than ourselves, are impressed with a conviction, that they can appoint no one capable of facilitating their operation, and expediting the distribution of Justice to the Claimants in an equal degree with him. We therefore request that the President would be pleased to recommend to our Commissioners, to have Mr Cabot again appointed an assessor … & that he will allot to him an adequate compensation for his services, out of the Public Treasury.” If a public salary is considered improper, “we shall readily acquiesce in having an amount deducted from the sums which may be awarded upon our several Claims sufficient to defray the expence of his Mission.” The signatories would “voluntarily compensate Mr Cabot by allowing him a Commission upon the sums recovered; but this would be deemed a disqualification by the Board & prevent their appointing him.”
 

   
   RC (DNA: RG 76, Great Britain, Treaty of 1794 [Art. 7], Papers Relative to the Commissioners, vol. 4). 2 pp.; signed by William Bartlet and twenty-four others.


